Citation Nr: 0100961	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-27 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate disorder 
due to exposure to Agent Orange.

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to service connection for a left leg 
amputation as secondary to a service-connected disorder.

4.  Entitlement to automobile and adaptive equipment.

5.  Entitlement to an annual clothing allowance for calendar 
year 1995.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for 20 years, and retired 
from service in June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a determination in July 1995 by the San Juan, Puerto 
Rico, regional office (RO) whereby entitlement to an annual 
clothing allowance for calendar year 1995 was denied; from a 
rating decision rendered in April 1997, in which the RO 
denied service connection for prostate and nervous disorders, 
and held that new and material evidence had not been 
submitted that would reopen a claim for service connection 
for a left leg amputation secondary to a service-connected 
back disorder; and from a May 1997 rating decision, in which 
entitlement to automobile and adaptive equipment was denied.

For the reasons discussed in the REMAND section of this 
decision, set forth below, the issue of entitlement to 
service connection for a left leg amputation is characterized 
as indicated on the first page of this decision; that is, it 
is characterized as an issue in which the question of the 
submittal of new and material evidence is not relevant.

The issues of entitlement to service connection for a 
prostate disorder due to exposure to Agent Orange, 
entitlement to service connection for a nervous disorder, 
entitlement to service connection for a left leg amputation 
as secondary to a service-connected disorder, and entitlement 
to automobile and adaptive equipment are the subjects of the 
REMAND section of this decision.

In an informal hearing presentation submitted in July 2000, 
the veteran's representative raised the issues of entitlement 
to benefits under 38 U.S.C.A. § 1151 (West Supp. 2000) for 
the veteran's left leg amputation, entitlement to benefits 
under 38 C.F.R. § 4.29 (2000) for hospitalization, 
entitlement to special monthly compensation benefits under 
38 U.S.C.A. § 1114(m) (West Supp. 2000) for an above-the-knee 
amputation, and entitlement to benefits under 38 U.S.C.A. 
§ 1114(l) (West Supp. 2000) for additional disabilities rated 
at 50 percent disabling or higher.  These matters have not 
been developed for appellate consideration, and are referred 
to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's clothing allowance claim has been obtained, and 
his application is complete.

2.  The evidence does not demonstrate that, due to a service-
connected disorder, the veteran wears a prosthesis or an 
orthopedic appliance that tends to wear out clothing.

3.  The evidence does not demonstrate that, due to a service-
connected disorder, the veteran uses a medication that causes 
irreparable damage to his outergarments.


CONCLUSION OF LAW

Entitlement to an annual clothing allowance for calendar year 
1995 is not established.  38 U.S.C.A. § 1162 (West 1991); 
38 C.F.R. § 3.810 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

This claim arises from the veteran's application for an 
annual clothing allowance for calendar year 1995.  There is 
no issue as to substantial completeness of the application.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5102).  The veteran's application for this 
allowance is of record; there are no other service or other 
pertinent governmental records, other than those already 
associated with his file, that may be available.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A(b)(3)).  In addition, VA has also secured any 
and all VA and private medical records that the veteran may 
have indicated are pertinent to this claim, and VA has 
satisfied its duty with respect to any such records and with 
receipt of sufficient information to proceed.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).

B.  Factual Background

The veteran, at the time of his application for an annual 
clothing allowance for calendar year 1995, had established 
service connection for psoriasis, generalized psoriatic 
arthritis, and myositis of the lumbosacral paravertebral 
muscles.  

In June 1995, the veteran submitted VA Form 21-8678, 
Application for Annual Clothing Allowance, on which he 
indicated "Skin, Psoriasis," as the disability that required 
the use of the appliance or medication.  In July 1995, his 
application was denied by means of VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, on which a 
VA outpatient clinic director or designee checked a box 
indicating that "[t]he records for this veteran do not 
establish that, because of a service-connected disability, 
he/she wears or uses a prosthetic or orthopedic appliance 
which tends to wear out clothing or that, because of a 
service-connected skin condition, he/she uses a medication 
that causes irreparable damage to his/her outergarments."

In June 1996, the same VA outpatient clinic director or 
designee was requested by the RO to verify his or her June 
1995 decision whereby entitlement to a clothing allowance was 
denied.  The VA outpatient clinic director or designee 
responded that "[n]o medications prescribed for psoriasis 
cause irreparable damage to outergarments."

In a statement dated in June 1996, the veteran indicated that 
he was using a cream that shortened the "life expectation" of 
his clothes.  He also indicated that, as a result of his 
scratching to alleviate the itching from his psoriasis, he 
bled, which also degraded his clothing.

C.  Legal Analysis

The provisions of 38 U.S.C.A. § 1162 (West 2000), which 
govern the payment of clothing allowances by VA, stipulate 
that such allowance shall be paid on a yearly basis to a 
veteran who, because of a service-connected disability, wears 
or uses a prosthetic or orthopedic appliance that the 
Secretary determines tends to wear out or tear the veteran's 
clothing; or who uses medication which a physician has 
prescribed for a skin disability that is due to a service-
connected disability and which the Secretary determines 
causes irreparable damage to the veteran's outergarments.  
See also 38 C.F.R. § 3.810(a)(2) (2000).

In the instant case, the record does not demonstrate, nor has 
the veteran alleged, that his clothing tends to wear out or 
tear as a result of the use of a prosthesis or an orthopedic 
appliance.  However, the record is also devoid of evidence, 
other than the veteran's contentions, that his outergarments 
are irreparably damaged as a result of using medication that 
was prescribed for treatment of his service-connected 
psoriasis.  The record, in fact, contains several findings by 
a VA outpatient clinic director (or his or her designee) that 
the veteran had not been prescribed medications for treatment 
of his psoriasis that would cause such damage to his 
outergarments.  It must also be pointed out, with regard to 
the veteran's assertion that his clothes are damaged by the 
bleeding that results from his scratching, that blood is not 
a medication. 

In view of the fact that the evidence in support of the 
veteran's claim consists solely of his own contentions, and 
that the record contains findings by VA medical personnel 
that no irreparable damage has been caused by medication 
prescribed for the treatment of the veteran's service-
connected psoriasis, the Board must conclude that the 
preponderance of the evidence is against his claim for an 
annual clothing allowance for calendar year 1995.


ORDER

Entitlement to an annual clothing allowance for calendar year 
1995 is denied.


REMAND

In January 1995, the RO denied entitlement to service 
connection for a left leg amputation, as secondary to a 
service-connected lumbosacral disorder.  See 38 C.F.R. 
§ 3.310(a) (2000).  The veteran indicated timely disagreement 
with that decision, and was thereafter issued a statement of 
the case.  At an April 1995 personal hearing, however, that 
issue was withdrawn; it subsequently became final and can be 
reopened only upon the submittal of new and material 
evidence.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

In July 1995, the veteran requested service connection for a 
left leg amputation secondary to his service-connected skin 
disorder.  The RO, in October 1995, advised him that this 
claim had been denied in January 1995.  As indicated above, 
however, the issue denied in January 1995 concerned service 
connection for a left leg amputation secondary to a 
lumbosacral disorder, and not a skin disorder; the January 
1995 decision is not a final determination with regard to the 
latter question.  

In April 1997, the RO held that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a left leg amputation secondary to a service-connected 
lumbosacral disorder.  The veteran's representative 
thereafter indicated that service connection for a left leg 
amputation was being sought as secondary to the veteran's 
service-connected skin disorder.

Further review of the veteran's claim for service connection 
for a left leg amputation on a secondary basis must be 
undertaken prior to any additional action by the Board, in 
view of the fact that the veteran's claim for secondary 
service connection as a result of service-connected psoriasis 
is not subject to the laws and regulations that pertain to 
the reopening of previously-denied claims.  In addition, 
while the clinical records pertaining to the veteran's 
October 1993 left leg amputation have been associated with 
his claims folder, the hospitalization summary has not.  The 
complete clinical record that was compiled in conjunction 
with that hospitalization should be made available for VA 
review.  Such records will be helpful to the RO in its review 
of the veteran's claim for VA benefits under 38 U.S.C.A. 
§ 1151 (West Supp. 2000). 

With regard to the veteran's claim of entitlement to 
automobile and adaptive equipment, possible award of this 
benefit is dependent upon favorable consideration of his 
claim for service connection for his left leg amputation.  It 
therefore follows that his claim of entitlement to automobile 
and adaptive equipment is inextricably intertwined with his 
claim for service connection (and for benefits under 
38 U.S.C.A. § 1151) for his left leg amputation, and should 
be considered only subsequent to adjudication of that latter 
issue.

With regard to the veteran's claim for service connection for 
a nervous disorder, this claim was characterized as a claim 
based on exposure to herbicides when it was denied by the RO 
in April 1997.  However, in the veteran's substantive appeal, 
dated in February 1998, he indicated that he sought service 
connection for a nervous disorder as secondary to his 
service-connected psoriasis.  This matter has not been 
considered by the RO, and should be reviewed by the RO prior 
to any appellate review of this issue.

Finally, it must be pointed out that, subsequent to the RO's 
April 1997 rating decision, additional medical evidence, in 
the form of VA treatment records, were associated with the 
veteran's claims folder.  These records were considered with 
regard to the veteran's claim for service connection for a 
left leg amputation, which was the subject of a hearing held 
at the RO in July 1999 and a hearing officer's decision 
promulgated thereafter, but were not considered as to the 
other issues that have been developed for appellate 
consideration.  These records are not pertinent with regard 
to the veteran's claim for an annual clothing allowance for 
calendar year 1995, which has been adjudicated by the Board 
herein.  These records are also not pertinent with regard to 
his claim for automobile or adaptive equipment, which is 
nonetheless, inter alia, the subject of this Remand as a 
consequence of being inextricably intertwined with the issue 
of service connection for a left leg amputation.  These 
records, however, are pertinent with regard to his claims for 
service connection for a prostate disorder due to exposure to 
Agent Orange, and for service connection for a nervous 
disorder.  As such, they must be considered by the RO prior 
to any appellate review, in the absence of a waiver to the 
contrary.  38 C.F.R. § 20.1304(c) (2000).  No such waiver is 
of record.

In view of the foregoing, therefore, this case is REMANDED 
for the following development:

1.  The RO should obtain all clinical 
records, to include but not limited to 
the hospitalization summary, compiled 
pursuant to the veteran's left leg 
amputation in October 1993, and associate 
all such records with his claims folder.

2.  The RO should accord the veteran 
special VA examinations, in order to 
ascertain whether his left leg amputation 
and nervous disorder are etiologically or 
causally related to his service-connected 
psoriasis.  All tests indicated are to be 
conducted at this time, and all findings, 
and the reasons therefor, are to be set 
forth in a clear, logical and legible 
manner on the examination reports.  The 
veteran's claims folder is to be made 
available to the examiners, for their 
review and referral, prior to the 
examinations.

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for a left leg amputation as secondary to 
his service-connected psoriasis.  The RO 
should also review his claim for service 
connection for a nervous disorder, and in 
particular whether the manifestation of 
such a disorder can be considered 
secondary to his service-connected 
psoriasis.  In addition, the RO should 
review the veteran's claims for service 
connection for a prostate disorder due to 
Agent Orange exposure, and entitlement to 
automobile and adaptive equipment.

4.  In its review of all matters that are 
the subject of this REMAND, the RO should 
consider all pertinent evidence, to 
include but not limited to evidence that 
was associated with the veteran's claims 
folder subsequent to April 1997, and all 
evidence that is associated with his 
claims folder in conjunction with the 
development requested herein.  The RO 
should assure that it complies with all 
notice and development actions required 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

5.  If the RO's decisions remain in any 
manner adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



